Citation Nr: 1444945	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-41 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) based on individual unemployability.




REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO.

The Board observes that the Veteran revoked the power of attorney for his private accredited representative and a new power of attorney for American Red Cross was executed by way of VA Form 21-22.  

The Board accepts that there was good cause and finds that this was a valid change in representation.  See 38 C.F.R. § 20.1304.  The new representative has submitted an informal hearing presentation dated September 2014.  Thus, there are no issues with power of attorney.

A review of Virtual VA contains additional pertinent records.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In light of the evidence of record, to include the Veteran's competent and credible statements alleging a worsening of his PTSD, the Board finds that the issue of an increased evaluation for PTSD must be remanded to obtain a new VA examination to ascertain the current nature and severity of his PTSD for rating purposes.  See Statements on VA Form 9.  He was last afforded a VA psychiatric examination in October 2009.  

With respect to the TDIU issue, the Veteran avers that he is unable to work due to all of his service-connected disabilities.  The Board notes that the Veteran is currently service connected for PTSD, diabetes mellitus, prostate cancer, and erectile dysfunction associated with diabetes mellitus.  His current combined evaluation is 70 percent from January 1, 2010.  He also has special monthly compensation based on the housebound criteria from April 10, 2009 to January 1, 2010.  

The Board finds that the current record does not contain treatment records for his service-connected disability any recent than 2010.  As such, prior to obtaining any examination(s), any and all outstanding relevant treatment records must be obtained and associated with the file.  

After records development is completed, should the AOJ find that an examination is necessary to determine the impact of his service-connected disabilities on his ability to obtain and maintain employment, one may be ordered prior to rendering an opinion.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities (PTSD, diabetes mellitus, prostate cancer, and erectile dysfunction).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

As the Veteran states that he is treated at the Pensacola VA Medical Center, the AOJ should also obtain all relevant, outstanding VA treatment records from that facility from July 2010 onward.
 
2. After the development outlined in Item (1) is completed, the Veteran should be afforded a VA examination to determine the current severity of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Complete all development necessary to adjudicate the issue of entitlement to a TDIU due to service connected disabilities, to include ordering an examination, if necessary.

4. Regardless of whether an examination is ordered, obtain an opinion from a vocational rehabilitation specialist or appropriate VA physician to assess the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain employment.  The specialist must review the record in its entirety and must comment on the effect of each of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions/types of employment would be inconsistent with/precluded by each disability, and what types of employment, if any, would remain feasible despite the service-connected disabilities. 

The specialist should set forth all findings, together with the complete rationale for the comments and opinions expressed, in a printed report.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



